40 So.3d 778 (2010)
Elizabeth T. PERKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3762.
District Court of Appeal of Florida, Fifth District.
June 4, 2010.
William R. Ponall and Tad A. Yates of Kirkconnell, Lindsey, Snure, Yates and Ponall, P.A., Winter Park, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant was convicted of numerous crimes arising from improprieties she committed while working as a bookkeeper for a law firm. Appellant directs several of her points on appeal to her conviction for fraudulent use of personal identification information, on which she received a minimum mandatory three-year prison sentence. Although there were conflicts in the evidence on this count, the jury resolved those conflicts in favor of the State, and we cannot reweigh the evidence. Specifically, there was direct evidence that a crime was committed and sufficient circumstantial evidence that Appellant was the perpetrator. See Wilson v. State, 884 So.2d 1036, 1037 (Fla. 4th DCA 2004). The evidence was also sufficient to establish that the victim of the crime was the "individual" whose name appeared on the fraudulently-obtained credit card. Appellant's remaining points on appeal do not merit discussion.
AFFIRMED.
TORPY; LAWSON and EVANDER, JJ., concur.